Citation Nr: 0815920	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran had active service from May 1974 to September 
1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas. 

In November 2006, the appellant testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
record.

This case was remanded by the Board in August 2007 to comply 
with the duty to notify and assist a claimant, including a VA 
psychiatric examination and medical opinion.  That notice and 
development has now been completed, and the case has now been 
returned to the Board further appellate consideration.


FINDINGS OF FACT

1.  The weight of the competent medical evidence demonstrates 
that the veteran does not have a diagnosed disability of 
PTSD.

2.  The weight of the competent medical evidence demonstrates 
that the veteran's currently diagnosed psychotic disorder is 
not related to service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
March 2004, January 2005, March 2005, and May 2005 satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish the benefits sought (service connection 
for PTSD), of what VA would do or had done, and what evidence 
the appellant should provide, informed the appellant that it 
was the appellant's responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims, and asked the appellant to send in any evidence in 
the appellant's possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  In an April 2006 response, the 
veteran indicated in writing that he did not have anything 
else to submit to VA.  VA medical records, VA examination 
reports, diagnoses, and medical opinions, records from the 
U.S. Social Security Administration (SSA), the veteran's 
personal hearing testimony, and other lay statements have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.  In compliance with the 
Board's August 2007 remand, the RO obtained VA PTSD and 
mental disorders examinations and medical opinions (September 
and November 2007), then readjudicated the appellant's claim 
and issued a Supplemental Statement of the Case (February 
2008).  The Board finds that VA has substantially complied 
with the Board's August 2007 remand.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

With regard to the Board's remand request for notice letter 
regarding the degree of disability and the effective date of 
an award, as outlined by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), such letter had already been sent to 
the veteran by letter dated March 20, 2006.  Moreover, there 
is no possibility of prejudice to the veteran because the 
claim for service connection for a psychiatric disorder, 
including PTSD, is being denied, so no initial rating or 
effective date will be assigned.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by personal hearing testimony, submission of 
statements, and written and oral arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Psychiatric Disorder, including PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops a psychosis to a degree of 10 percent or more 
within one year from separation from service, psychosis may 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002).  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs.  38 C.F.R. § 3.301 (2007).  

Drug usage.  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3) (2007).    

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d) (2007). 

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n) (2007).

The veteran contends that he has PTSD or another psychiatric 
disorder that is related to general harassment in service, as 
well as attacks by fellow servicemen, and an incident when he 
was stationed in Germany where unknown individuals threw a 
percussion grenade and knocked him off a bicycle.  He 
contends that he became unstable during service, and first 
manifested psychological symptoms of anxiety, depression, 
feeling harassed, relational problems, and thoughts of 
suicide.  

The veteran does not contend that he was involved in combat.  
The veteran's 
DD Form 214 (Report of Transfer or Discharge) and 
administrative records contains no reference to any combat 
citations or other awards or decorations denoting 
participation in combat with the enemy.  

Service medical records (SMRs) reflect that no psychiatric 
abnormality was noted upon entry into active service.  In 
January 1975 the veteran was seen for multiple psychological 
problems and drug use (improper use of cannabis), and was 
admitted to eight weeks of drug rehabilitation.  The veteran 
later was counseled or interviewed for emotional troubles.  

On a medical history questionnaire completed at service 
separation in March 1975, the veteran annotated that he was 
in poor health and checked "yes" to such symptoms as 
dizziness and fainting spells, heart palpitation, frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, and nervous trouble of any sort.  He 
indicated to the service examiner that he had experienced 
depression since being in Germany.  A March 1975 psychiatric 
evaluation for his commander notes depression, suicide 
gesture, anxiety, and fits of rage.  The report notes that 
the veteran feigned drug use in order to expedite his return 
to civilian status.  Yet, in stark contrast, another March 
1975 examination report indicates that he was psychiatrically 
normal, except for thought content.  He remained on active 
duty until September 1975, but no further evaluation is of 
record.

The post-service evidence includes that in April 2002 the 
veteran reported to a VA emergency room because his 
antidepressant medication had run out.  A subsequent April 
2002 report contains an impression of generalized anxiety 
disorder and notes that Prozac was prescribed.  An August 
2002 report from a private psychologist reflects diagnoses of 
mood disorder due to a general medical condition, alcohol 
dependence, cannabis abuse, and cocaine abuse.  

A outpatient treatment reports dated in 2004 reflect that the 
veteran was taking medication for generalized anxiety 
disorder.  An April 2004 VA mental disorders compensation 
examination report was found inadequate for rating purposes 
because the claims file was unavailable. 

A March 2004 letter from the veteran's mother reflects that 
the veteran was not very mature at the time of service 
entrance; and the veteran had not been productive since his 
early years, and had struggled with employment and 
relationships.  

SSA reports reflect a diagnosis of adjustment disorder not 
otherwise specified (NOS) in April 2005.  A March 2005 
private psychiatrist report reflects a (presumed) Axis I 
diagnosis of depressive disorder, NOS.  In July 2005, a 
private clinical psychologist found that the veteran had "a 
major psychiatric disorder: perhaps a Mood Disorder NOS, 
perhaps a Psychotic Disorder, NOS."  The private psychologist 
also noted that the record was too lengthy to accept that 
substance abuse alone was responsible for the disorder.

At the Board videoconference personal hearing in November 
2006, the veteran testified that during service he was 
attacked several times by fellow servicemen, but was not 
treated for any bruises; he felt traumatized, suicidal, and 
out of control; he did not engage in combat, but felt like he 
did; while stationed for one year in Germany, his unit was on 
alert for six months and was attacked by terrorists, who 
threw a percussion grenade and knocked him off a bicycle; 
there was no medical record of injuries from that attack; he 
was counseled while in service; he managed to get discharged 
from service; he did not tell anyone, including at service 
separation, that he had feelings of suicide in service; he 
sought psychiatric treatment within six months of service 
separation, and these records had been destroyed; he was 
receiving Social Security benefits since 2002 based on PTSD 
and arthritis; and he had not been diagnosed at any time with 
PTSD.

The September 2007 VA psychiatric examination report reflects 
under Axis I diagnoses that PTSD was not found, and the 
diagnosed disorder was psychotic disorder, NOS.  The 
September 2007 VA psychiatrist's opinion was that the 
veteran's psychotic disorder may be related to a history of 
polysubstance abuse.  In a November 2007 addendum, which 
reflects a review of the evidence in the claims file, the VA 
psychiatrist wrote that he was unable to confirm a diagnosis 
of PTSD, and that the Axis I diagnosis was psychotic 
disorder.  In a November 2007 addendum, which reflects a 
review of the evidence in the claims file, the VA 
psychiatrist wrote that it was unlikely ("less likely than 
50%") that the psychotic disorder had its origin in service.  
The examiner suggested that the veteran's psychotic disorder 
was related to a history of (pre-service) childhood physical 
abuse and substance abuse, and that he could not state with 
certainty the origin of the veteran's psychotic disorder.

After a review of all the evidence of record, the Board finds 
that the weight of the competent medical evidence, including 
VA PTSD examination reports and treatment records, shows that 
the veteran does not have a diagnosed psychiatric disability 
of PTSD.  On the question of current disability, the evidence 
does not show a currently diagnosed disability of PTSD, but 
shows non-PTSD psychiatric diagnoses of generalized anxiety 
disorder and, more recently, psychotic disorder (NOS).  

The veteran has reported a history of PTSD, and SSA even 
included PTSD as one of the psychiatric disorders, although 
the competent medical evidence does not support such a 
diagnosis.  A history of a disability reported by a lay 
person, or simply carried forward in a medical record without 
comment from a medical professional, is not a current 
diagnosis.  The listing of such symptomatology as a part of 
the history or complaints section of the examination report 
does not equate to a medical nexus opinion of etiology.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional").  

On the question of whether the veteran has a current 
disability of PTSD, the September 2007 VA psychiatric 
examination report reflects under Axis I diagnoses that PTSD 
was not found, and the diagnosed disorder was psychotic 
disorder, NOS.  In a November 2007 addendum, which reflects a 
review of the evidence in the claims file, the VA 
psychiatrist wrote that he was unable to confirm a diagnosis 
of PTSD.  

Because the weight of the competent medical evidence 
demonstrates that the psychiatric symptomatology has not 
manifested in a diagnosis of PTSD, there is no basis to grant 
service connection for PTSD.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because the basis 
of denial of the veteran's claim for service connection for 
PTSD is that the weight of the competent evidence 
demonstrates no diagnosis of PTSD, the Board does not reach 
the additional questions of adequacy of claimed in-service 
stressful events or the question of relationship of PTSD to 
such in-service stressful events. 

With regard to the non-PTSD psychiatric disorder currently 
diagnosed as psychotic disorder (NOS), the weight of the 
competent medical evidence demonstrates that a psychotic 
disorder is not related to service.  The September 2007 VA 
psychiatrist's opinion was that the veteran's psychotic 
disorder may be related to a history of polysubstance abuse.  
In a November 2007 addendum, which reflects a review of the 
evidence in the claims file, the VA psychiatrist wrote that 
it was unlikely ("less likely than 50%") that the psychotic 
disorder had its origin in service.  

The evidence weighing in favor of the veteran's claim is the 
July 2005 private clinical psychologist's indication that the 
record was too lengthy to accept that substance abuse alone 
was responsible for the veteran's psychotic disorder.  This 
statement is far outweighed by the more comprehensive 
September and November 2007 VA examination reports that 
reflect a more thorough review of all the evidence in the 
claims file, offers specific diagnoses, and provides bases 
for the opinions offered.  

The evidence does not demonstrate that the veteran developed 
a psychosis to a degree of 10 percent or more within one year 
from separation from service.  The evidence does not 
demonstrate psychotic symptoms or diagnosis of psychosis 
after service until 2002.  The symptoms either shown by the 
service medical records or testified to by the veteran do not 
evidence symptoms of psychosis, and do not show symptoms of 
psychosis manifested to a compensable (10 percent) degree 
within one year of service separation.  For this reason, 
psychosis may not be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Additionally, any medical opinion that tends to relate the 
veteran's symptoms to his drug abuse in service would not be 
evidence that supports his claim because the veteran's drug 
abuse in service would be considered willful misconduct.  
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301.  
Notwithstanding the veteran's statements in service that he 
was abusing drugs just to get discharged from service, the 
service medical records specifically show that diagnosis of 
drug use (improper use of cannabis) in January 1975 that 
required admission for eight weeks of drug rehabilitation.  
This evidence shows that the veteran's drug abuse during 
service was frequent and progressive, led to the point of 
addiction, and required rehabilitation, so involved a known 
prohibited action.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


